 

Exhibit 10.23

Description of Annual Salary and Certain Discretionary Incentives to Executive
Officers

1.             The following executive officers are employed “at-will” and their
annual salary, as previously reported, is as set forth below:

Executive Officer

 

 

 

 

Title

 

 

Annual Salary

Denis McGlynn

 

President and CEO

 

$        250,000

Edward J. Sutor

 

Executive Vice President

 

$        250,000

Timothy R. Horne

 

Senior Vice President-Finance, Treasurer & CFO

 

$        225,000

Klaus M. Belohoubek

 

Senior Vice President-General Counsel & Secretary

 

$        175,000

 

2.             Chief Executive Officer Discretionary Incentive

As previously reported, the Compensation and Stock Incentive Committee adopted
the following resolution on            January 3, 2007 relative to a
discretionary annual incentive for the Chief Executive Officer.

RESOLVED, that, effective as of January 1, 2007, the salary for the Chief
Executive Officer of the Company shall remain $250,000 per annum and the
determination of a discretionary annual incentive for fiscal year ending 2007
will be dependent upon an overall favorable evaluation of the Chief Executive
Officer’s performance and be calculated as five percent of the year over year
increase in the Company’s pre-tax earnings less $100,000, as determined by this
Committee in its sole discretion.

3.             Executive Vice President Discretionary Incentive

As previously reported, the Compensation and Stock Incentive Committee adopted
the following resolution on            January 3, 2007 relative to a
discretionary annual incentive for the Executive Vice President.

RESOLVED, that the determination of a discretionary annual incentive for the
Executive Vice President for fiscal year ending 2007 will be dependent upon an
overall favorable evaluation of the Executive Vice President’s performance and
be calculated as one percent of the year over year increase in the Company’s
pre-tax earnings, as determined by this Committee in its sole discretion.

4.             Special Budget Based Incentive

An annual discretionary incentive tied to the Company’s annual budget has been
established for seven senior officers of the Company and its subsidiaries,
including the Company’s executive officers, pursuant to which each may be
entitled to receive a cash incentive payment of up to $15,000 based upon the
attainment by the Company of certain financial metrics.  The metrics are based
upon exceeding certain measures contained in the Company’s operating budget for
the year and are intended to be aggressive but reasonably attainable goals.  The
formal terms of this incentive are as set forth below:

1.     The amount will be paid within 30 days after our financials for 2007 have
been signed off by our independent auditors.  If it is clear to the Executive
Committee that the goal will be met, we may choose to pay the amount earlier. 
As most of our events are concluded by this time of year, payment could easily
be made at our 2008 budget meeting.

2.     The amount paid will be less normal payroll withholdings.

3.     The calculation of EBITDA will be as calculated by the Company, at its
sole discretion.  Extraordinary items may be excluded from the calculation (such
as a sale of assets outside the ordinary course of business).

4.     Participation in this program does not in any way affect your status as
an “at-will” employee.  In order to receive your payment, you must be an
employee in good standing at the time the payment is made.

5.     The Company reserves the right to modify or terminate this plan, in whole
or in part.  No one has any earned or vested entitlement to a payment under this
plan.  All payments remain at the sole discretion of the Executive Committee.


--------------------------------------------------------------------------------